White, Presiding Judge.
This appeal is from a conviction for selling intoxicating liquors to a minor. At the trial, over objection of defendant as shown by bills of exception, three witnesses were allowed to testify that in size and physical appearance the party to whom the liquor was sold was not a man, and that it was reasonably apparent to the observation of an ordinarily prudent man that he was not twenty-one years of age.
As was said by this court in the case of Koblenschlag v. The State, 23 Texas Court of Appeals, 264: “ The age, appearance, etc., of the minor might very properly be shown; but it is not permissible for the witness to give his opinion as to how others would be" impressed by these physical marks of age. It was the province of the jury to determine whether from these the defendant knew that in fact the paxty was a minor.”
The Assistant Attorney General confesses error on account of the rulings of the court in admitting this testimony, and the judgment is reversed and cause remanded.

jReversed and remanded.